DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities: “at least party” should be changed to “at least partly”.  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “transmission/reception optics comprising reception optics and transmission optics arranged in the reception optics, wherein the reception optics is configured to direct the optical reception signal impinging on the transmission/reception optics in the direction of the optical receiver on the rotation axis” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the transmission/reception optics comprising reception optics and transmission optics arranged in the reception optics, wherein the reception optics is configured to direct the optical reception signal impinging on the transmission/reception optics in the direction of the optical receiver on the rotation axis” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 11-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 9, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 11 requires “the transmission/reception optics comprising reception optics and transmission optics arranged in the reception optics, wherein the reception optics is configured to direct the optical reception signal impinging on the transmission/reception optics in the direction of the optical receiver on the rotation axis.” It is unclear what the applicant means by this limitation. Claim requires the reception optics and the transmission optics are arranged in the reception optics. Are there two different reception optics? If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). In this instance, the applicant first claimed the reception optics. Then, the applicant claims parts within the reception optics. However, the claim language is such that the part of the reception optics is equal to the whole reception optics. Thus, making this claim limitation unclear and indefinite. For the purpose of compact prosecution, this limitation will be considered to mean “the transmission/reception optics comprising reception area and transmission area arranged in the transmission/reception optics, wherein 
	The dependent claims 12-16 and 24 are rejected for being dependent on the rejected claim 11.
Claim 17 requires “the transmission/reception optics comprises reception optics and transmission optics arranged in the reception optics, wherein the reception optics is configured to direct the optical reception signal impinging on the transmission/reception optics in the direction of the optical receiver on the rotation axis.” It is unclear what the applicant means by this limitation. Claim requires the reception optics and the transmission optics are arranged in the reception optics. Are there two different reception optics? If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). In this instance, the applicant has first claimed the reception optics. Then, the applicant claims parts within the reception optics. However, the claim language is such that the part of the reception optics is equal to the whole reception optics. Thus, making this claim limitation unclear and indefinite. For the purpose of compact prosecution, this limitation will be considered to mean “the transmission/reception optics comprising reception area and transmission area arranged in the transmission/reception optics, wherein the reception area is configured to direct the optical reception signal impinging on the transmission/reception optics in the direction of the optical receiver on the rotation axis.”
	The dependent claims 18-23 are rejected for being dependent on the rejected claim 17.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 4-5, 9, 11-13, 15-21, 25-26, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hallal et al. (US10547385B2).
	Regarding claim 1, Hallal et al. discloses A rotatable optical short-range transceiver (Fig. 3) comprising: 
	a support (Fig. 3; Fig. 5; substrate 42) which is rotatable around a rotation axis (Fig. 3; Fig. 4; Column 4, lines 33-35;  FIG. 4A shows the module 122A in a first position, and FIGS. 4B-4C show the same module rotated about the axis 28 by about 120°), 
	an optical receiver (Fig. 3; the detector 26) which is arranged at the support on the rotation axis (Fig. 3; the detector 26 is placed on the rotation axis as shown) to receive an optical reception signal from a first direction (Fig. 3; Column 3, lines 19-21; The light detector (e.g., a photodiode) 26 operates at about the same rate as the emitter 24. The detector 26 receives the optical data 21 from the emitter 24 as shown), 
	an optical transmitter (Fig. 3; the light emitter 24) which is arranged at the support to be adjacent to the optical receiver (Fig. 3; the light emitter 24 is arranged adjacent to the light detector 26 on the substrate 42 as shown) to emit an optical transmission signal in a second direction (Fig. 3; Column 4, lines 14-17; optical data 21 from the emitter 24 in the first module 122A can be received by the detector 26 in the second module 122B, and vice-versa, even for narrow beam light emission), and 	an optical transmission/reception unit (Fig. 3; Fig. 5; the optical member 48 with the transmissive cover 52 with lenses 30A to 30C) which is configured to allow interruption-free rotatable optical data communication (Fig. 3; Column 4, lines 22-26; Even if one (or both) of the modules 122A, 122B is rotated about the modules' common axis 28, optical data transmission and reception between the modules 122A, 122B can be accomplished successfully without reduction in performance), wherein the optical transmission/reception unit is arranged at the support above the optical receiver and extends over the optical receiver and the optical transmitter (Fig. 3; Fig. 5; the optic member 48 is arranged at the substrate 42 above the detector 26 and extends over the detector 26 and the light emitter 24 as shown), wherein the optical transmission/reception unit comprises a support structure for mounting at the support (Fig. 3; Fig. 5; the spacer 46 is used to mount the optic member 48 to the substrate 42 as shown), which is implemented integrally with the optical transmission/reception unit (Fig. 3; Fig. 5; the spacer 46 is an essential part of the transceiver module 122 and is implemented integrally with the optic member 48 as shown).
	Regarding claim 4, the present system discloses The rotatable optical short-range transceiver in accordance with claim 1, as described and applied above, wherein the optical transmission/reception unit is placed on the support (Fig. 3; Fig. 5; the spacer 46 is used to mount the optic member 48 to the substrate 42 as shown), wherein the optical transmission/reception unit comprising the support structure forms a component envelope together with the support (Fig. 5; the spacer 46, the optic member 48, and the substrate 42 forms a housing for system as shown).
	Regarding claim 5, the present system discloses The rotatable optical short-range transceiver in accordance with claim 1, as describe and applied above, wherein the support comprises a printed circuit board, PCB, for example, or a chip package, like a Quad Flat No Leads, QFN, Package, a Quad Flat, QFP, Package, a Small Outline Transistor, SOT, Package or a Dual In-Line, DIL, Package (Fig. 5; Column 4, lines 52-54; The light emitter 24 and light detector 26 can be mounted, for example, on a printed circuit board (PCB) or other substrate 42).
	Regarding claim 9, the present system discloses The rotatable optical short-range transceiver in accordance with claim 1, as described and applied above, wherein the support comprises a plurality of electrical connections to the outside, for example in the form of terminal pins (Fig. 5C; Column 5, lines 8-10; Electrical connections 38 (e.g., wiring) can be provided from the emitter 24 and/or detector 26 to , and wherein the optical receiver, the optical transmitter and the one or more electrical components are electrically connected to the electrical connections to the outside by conductive traces and/or bonds (Fig. 5C; Column 5, lines 8-10; Electrical connections 38 (e.g., wiring) can be provided from the emitter 24 and/or detector 26 to the substrate 42, which may include bonding pads 40 or other supporting electronics).
	Regarding claim 11, the present system discloses The rotatable optical short-range transceiver in accordance with claim 1, as described and applied above, wherein the optical transmission/reception unit comprises transmission/reception optics arranged at the support on the rotation axis above the optical receiver and extending over the optical receiver and the optical transmitter (Fig. 3; Fig. 5; the optic member 48 is arranged at the substrate 42 above the detector 26 and extends over the detector 26 and the light emitter 24 as shown), the transmission/reception optics comprising reception optics and transmission optics arranged in the reception optics (Fig. 3; the optic member 48 comprises three lenses 30A to 30C), wherein the reception optics is configured to direct the optical reception signal impinging on the transmission/reception optics in the direction of the optical receiver on the rotation axis (Fig. 5; Column 5, lines 24-26; a first lens element 30A may be configured to facilitate collection of incoming light by the detector 26 from both the far field and near field), and wherein the transmission optics is configured to shift the optical transmission signal emitted by the optical transmitter to the rotation axis so that a transmission beam leaves the transmission/reception optics in the region of the rotation axis (Fig. 5; Fig. 4; Fig. 6A; Column 5, lines 27-29; second and third lens elements 30B, 30C can be configured to project light out of the module 122 into the far field and near field, respectively. The transmitted light signal 23 is shifted towards the rotation axis as shown).
	Regarding claim 12, the present system discloses The rotatable optical short-range transceiver in accordance with claim 11, as described and applied above, wherein the transmission optics shifts the optical transmission signal emitted by the optical transmitter to the rotation axis such that the transmission beam leaves the transmission/reception optics centrally (Fig. 5; Fig. 4; Fig. 6A; Column 5, lines 27-29; second and third lens elements 30B, 30C can be configured to project light out of the module 122 into the far field and near field, respectively. The optical signal is transmitted towards the center as shown).
	Regarding claim 13, the present system discloses the rotatable optical short-range transceiver in accordance with claim 11, as described and applied above, wherein the transmission optics shifts the optical transmission signal emitted by the optical transmitter to the rotation axis 206 such that the transmission beam is basically parallel to the rotation axis  (Fig. 4; Fig. 6A; Column 5, lines 27-29; second and third lens elements 30B, 30C can be configured to project light out of the module 122 into the far field and near field, respectively. The transmitted light signal 23 is shifted towards the rotation axis as shown and approximately parallel to the rotation axis as shown).
	Regarding claim 15, the present system discloses The rotatable optical short-range transceiver in accordance with claim 11, as described and applied above, wherein the reception optics comprises a first reception area on the surface of the reception optics facing the optical receiver and a second reception area on the surface of the reception optics facing away from the optical receiver(Fig. 5; Column 5, lines 24-26; a first lens element 30A may be configured to facilitate collection of incoming light by the detector 26 from both the far field and near field. The first lens element 30A has area that receives optical signal and the area that transmits the received signal to the detector 26 as shown), wherein the first reception area and the second reception area are implemented as spherical, aspherical or free-form optics (Fig. 5; one side of the first lens is spherical and other side is free-form as shown).
	Regarding claim 16, the present system discloses The rotatable optical short-range transceiver in accordance with claim 15, as described and applied above, wherein the first reception area and the second reception area are implemented differently (Fig. 5; one side of the first lens is spherical and other side is free-form as shown).
	Regarding claim 17, the present system discloses The rotatable optical short-range transceiver in accordance with claim 1, as described and applied above, wherein the optical transmission/reception unit comprises transmission/reception optics arranged at the support on the rotation axis above the optical receiver and extending over the optical receiver and the optical transmitter (Fig. 3; Fig. 5; the optic member 48 is arranged at the substrate 42 above the detector 26 and extends over the detector 26 and the light emitter 24 as shown), wherein the transmission/reception optics comprises reception optics and transmission optics arranged in the reception optics (Fig. 3; the optic member 48 comprises three lenses 30A to 30C), wherein the reception optics is configured to direct the optical reception signal impinging on the transmission/reception optics in the direction of the optical receiver on the rotation axis (Fig. 5; Column 5, lines 24-26; a first lens element 30A may be configured to facilitate collection of incoming light by the detector 26 from both the far field and near field), and wherein the transmission optics is arranged above the optical transmitter and is configured to shape the optical transmission signal emitted by the optical transmitter to form an output beam (Fig. 5; Fig. 4; Fig. 6A; Column 5, lines 27-29; second and third lens elements 30B, 30C can be configured to project light out of the module 122 into the far field and near field, respectively. The output lights are transmitted through the lens element 30A).
	Regarding claim 18, the present system discloses The rotatable optical short-range transceiver in accordance with claim 17, as described and applied above, wherein the transmission optics is arranged at least partly in the reception optics (Fig. 6B; Column 5, lines 60-33; The first lens element 30A can be designed, for example, to optimize light collected by the detector 26 (e.g., light projected by an adjacent transceiver module). The FOV of the detector 26 (“FOV1”) can be relatively large (e.g., 120°). , wherein a portion of the transmission optics facing the optical transmitter forms a first beam-shaping area for shaping the optical transmission signal, wherein the first beam-shaping area is formed at least partly in a surface of the reception optics facing the optical receiver (Fig. 6A; lenses 30B and 30C are facing the emitter 24 as shown and the beam transmitted by the emitter 24 is received by lenses 30B and 30C. The beam shaped by the lenses 30B and 30C is transmitted through the lens 30A as shown), or protrudes at least partly beyond the surface of the reception optics facing the optical receiver or is recessed relative thereto.
	Regarding claim 19, the present system discloses The rotatable optical short-range transceiver in accordance with claim 17, as described and applied above, wherein the transmission optics is arranged at least partly in the reception optics (Fig. 6B; Column 5, lines 60-33; The first lens element 30A can be designed, for example, to optimize light collected by the detector 26 (e.g., light projected by an adjacent transceiver module). The FOV of the detector 26 (“FOV1”) can be relatively large (e.g., 120°). The FOV1 partly overlaps with FOV2 and FOV3 as shown), wherein a portion of the transmission optics facing away from the optical transmitter forms a second beam-shaping area for shaping the optical transmission signal (Fig. 6A; the beam emitted by the emitter 24 is transmitted through a portion of lens 30A as shown), wherein the second beam-shaping area is formed at least partly in a surface of the reception optics facing away from the optical receiver (Fig. 6A; the transmission beam is shaped by the part of the lens 30A as shown), or protrudes at least partly beyond the surface of the reception optics facing away from the optical receiver or is recessed relative thereto.
	Regarding claim 20, the present system discloses The rotatable optical short-range transceiver in accordance with claim 17, as described and applied above, wherein the transmission optics is arranged at least partly in the reception optics (Fig. 6B; Column 5, lines 60-33; The first lens element 30A can be designed, for example, to optimize light collected by the detector 26 (e.g., light projected by an adjacent transceiver module). The FOV of the detector 26 (“FOV1”) can be relatively large (e.g., 120°). , wherein a portion of the transmission optics facing the optical transmitter forms a first beam-shaping area for shaping the optical transmission signal, wherein the first beam-shaping area is formed at least partly in a surface of the reception optics facing the optical receiver (Fig. 6A; lenses 30B and 30C are facing the emitter 24 as shown and the beam transmitted by the emitter 24 is received by lenses 30B and 30C. The beam shaped by the lenses 30B and 30C is transmitted through the lens 30A as shown), or protrudes at least partly beyond the surface of the reception optics facing the optical receiver or is recessed relative thereto, and 
	wherein a portion of the transmission optics facing away from the optical transmitter forms a second beam-shaping area for shaping the optical transmission signal (Fig. 6A; the beam emitted by the emitter 24 is transmitted through a portion of lens 30A as shown), wherein the second beam-shaping area is formed at least partly in a surface of the reception optics facing away from the optical receiver (Fig. 6A; the transmission beam is shaped by the part of the lens 30A as shown), or protrudes at least partly beyond the surface of the reception optics facing away from the optical receiver or is recessed relative thereto.
	Regarding claim 21, the present combination discloses The rotatable optical short-range transceiver in accordance with claim 18, as described and applied above, wherein the surface of the reception optics facing the optical receiver is divided into two portions by the portion of the transmission optics facing the optical transmitter (Fig. 6A; lens 30A collects received light towards the detector 26 as shown while portion of the lens 30A also transmits beam received from the emitter 24 as shown) such that the surface of the reception optics facing away from the optical receiver and the two portions of the surface of the reception optics facing the optical receiver direct the optical reception signal impinging on the reception optics in the direction to the optical receiver on the rotation axis (Fig. 5; Fig. 4; Fig. 6A; Column 5, lines 27-29; second and third lens elements 30B, 30C can be configured to project light out of the module 122 into the far field and near field, respectively. The light is .
	Regarding claim 25, the present system discloses The rotatable optical short-range transceiver in accordance with claim 1, as described and applied above, wherein the support comprises a support surface from which the rotation axis extends perpendicularly (Fig. 5B; the surface of the substrate 42 is perpendicular to the rotation axis 28 as shown).
	Regarding claim 26, the present system discloses The rotatable optical short-range transceiver in accordance with claim 25, as described and applied above, wherein the optical receiver and the optical transmitter are arranged on the support surface (Fig. 5B; the detector 26 and the emitter 24 are placed on the substrate 42), or wherein the optical receiver and the optical transmitter are arranged at the support surface at equal or different distances from the support surface.
	Regarding claim 28, the present system discloses The rotatable optical short-range transceiver in accordance with claim 1, as described and applied above, wherein a wavelength of the optical reception signal and the optical transmission signal is in the ultraviolet range, visible range or infrared range (Fig. 3; Column 1, 20-22; Free-space point-to-point optical links can be implemented, for example, using infrared (IR) or near-IR light (e.g., 750-1600 nm)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 24, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hallal et al. (US10547385B2).
	Regarding claim 2, Hallal et al. discloses The rotatable optical short-range transceiver in accordance with claim 1, as described and applied above. 
	Hallal et al. discloses the claimed invention except for implementing the components integrally as one component or are integrated in one component. According to MPEP section 2144.04, use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice, In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA (1965)).
	Regarding claim 24, the present system discloses The rotatable optical short-range transceiver in accordance with claim 11, as described and applied above.
	However, the present system does not expressly disclose the transmission optics is integrated in the reception optics. According to MPEP section 2144.04, use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice, In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA (1965)).
	Regarding claim 27, the present system discloses The rotatable optical short-range transceiver in accordance with claim 1, as described and applied above.
The present system discloses the claimed invention except for the second transmitter and the second transmission optics. However, the claim limitations only introduce the mere duplication of essential working parts without any unexpected result or an unexpected advantage. 
second transmitter and the second transmission optics.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hallal et al. (US10547385B2) in view of Berglund et al. (Optics Express, Oct. 7, 2019).
	Regarding claim 3, the present system discloses The rotatable optical short-range transceiver in accordance with claim 1, as described and applied above.
	However, the present system does not expressly disclose manufactured by optical injection molding, optical 3D printing or mechanical precision milling.
	Berglund et al. discloses manufactured by optical injection molding, optical 3D printing or mechanical precision milling (Fig. 10; the lens on support after printing is shown) (Berglund et al. teaches that the ability to 3D print optical elements with a consumer printer will greatly expand accessibility of optical element fabrication by keeping required costs and infrastructure down (Page, 30406, second paragraph)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the optical components utilizing 3D printing, as taught by Berglund et al., in order to expand accessibility of optical elements by keeping required costs and infrastructure down (Berglund et al., Page 30406, second paragraph).
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hallal et al. (US10547385B2) in view of Sackinger (Broadband Circuits for Optical Fiber Communication, 2002).
	Regarding claim 6, the present system discloses The rotatable optical short-range transceiver in accordance with claim 1, as described and applied above, wherein the optical receiver, the optical transmitter and the one or more are electrically connected by conductive traces and/or bonds (Fig. 5; Column 5, lines 8-11; Electrical connections 38 (e.g., wiring) can be provided from the emitter 24 and/or detector 26 to the substrate 42, which may include bonding pads 40 or other supporting electronics).
	However, the present system does expressly disclose one or more electrical components apart from the optical receiver and the optical transmitter.
	Sackinger discloses one or more electrical components apart from the optical receiver and the optical transmitter (Fig. 1.1; Page 3, Introduction, first paragraph; a block diagram of a typical optical transceiver structure with TIA is shown in the figure. The optical signal received by a photodetector (PD) produces a small output current proportional to the optical signal. This current is amplified and converted to a voltage by the Transimpedance Amplifier (TIA)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a TIA, as taught by Sackinger, in order to amplified small output current produced by the photodetector. This is the typical structure of the optical receiver.
	Regarding claim 7, the present system discloses The rotatable optical short-range transceiver in accordance with claim 6, as described and applied above, wherein the optical receiver comprises a photodiode, PD (Fig. 3; Column 3, lines 19-21; The light detector (e.g., a photodiode) 26 operates at about the same rate as the emitter 24. The detector 26 receives the optical data 21 from the emitter 24 as shown).
	However, the present system does not expressly disclose the one or more electrical components, comprise at least one amplifier, like a Transimpedance amplifier followed by one or more limitation amplifiers, downstream and amplifying the reception signal.
	Sackinger discloses the one or more electrical components, comprise at least one amplifier, like a Transimpedance amplifier (Fig. 1.1; Page 3, Introduction, first paragraph; a block diagram of a typical optical transceiver structure with TIA is shown in the figure. The optical signal received by a followed by one or more limitation amplifiers, downstream and amplifying the reception signal (Fig. 1.1; Page 3, Introduction, first paragraph; The voltage signal is further amplified by a Limiting Amplifier (LA)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a TIA and a LA, as taught by Sackinger, in order to amplified small output current produced by the photodetector. This is the typical structure of the optical receiver.
	Regarding claim 8, the present system discloses The rotatable optical short-range transceiver in accordance with claim 6, as described and applied above, wherein the optical transmitter comprises a laser diode, LD (Fig. 3; Column 3, lines 17-19; the transceiver 22 can include a vertical cavity surface emitting laser (VCSEL) or laser diode as the light emitter 24).
	However, the present system does not expressly disclose the one or more electrical components comprise a laser driver unit for controlling the laser diode.
	Sackinger discloses the one or more electrical components comprise a laser driver unit for controlling the laser diode (Fig. 1.1; Page 3, Introduction, second paragraph; a Laser Driver drives the optical transmitter, wherein the laser driver modulates the current of a Laser Diode).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a Laser Driver, as taught by Sackinger, in order to control the output of the laser diode. This is the typical structure of the optical transmitter.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hallal et al. (US10547385B2) in view of Loh (US6717820B1).
	Regarding claim 10, the present system discloses The rotatable optical short-range transceiver in accordance with claim 1, as described and applied above.
soldered onto a board and be integrated in a system or machine to allow optical rotatable short-range data communication.
	Loh discloses soldered onto a board and be integrated in a system or machine to allow optical rotatable short-range data communication (Fig. 6; Column 5, lines 21-32; The optical transceiver module 400 is surface mounted onto a major surface 550 of the planar substrate 500 using a standard reflow solder bond technique. This technique involves depositing portions of solder paste at predefined positions on the planar substrate. The optical transceiver module 400 is then positioned onto the planar substrate such that the terminals 430 align with the solder paste portions. The tackiness of the solder paste ensures that the transceiver module remains in position on the substrate. The solder paste portions are then heated until they melt and flow over the metallic terminals 430 forming a series of reflowed solder bonds or joints 440).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize soldering to mount optical module, as taught by Loh, in order to secure the optical component on the substrate and to provide more reliable system.
Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hallal et al. (US10547385B2) in view of Mamidipudi et al. (WO2007084209A2).
	Regarding claim 22, the present system discloses The rotatable optical short-range transceiver in accordance with claim 18, as described and applied above.
	However, the present system does not expressly disclose a certain surface structure so that regions between the reception optics and the support not illuminated due to the transmission optics arranged in the reception optics are illuminated.
	Mamidipudi et al. discloses a certain surface structure so that regions between the reception optics and the support not illuminated due to the transmission optics arranged in the reception optics are illuminated (Fig. 7; Para. 41; another important consideration in the design of a transceiver in .
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the AR coating on the surface of the lens, as taught by Mamidipudi et al., in the present system in order to reduce any back-reflection.
	Regarding claim 23, the present system discloses The rotatable optical short-range transceiver in accordance with claim 18, as described and applied above.
	However, the present system does not expressly disclose a layer with a certain surface structure so that regions between the reception optics and the support not illuminated due to the transmission optics arranged in the reception optics are illuminated.
	Mamidipudi et al. discloses a layer with a certain surface structure so that regions between the reception optics and the support not illuminated due to the transmission optics arranged in the reception optics are illuminated (Fig. 7; Para. 41; another important consideration in the design of a transceiver in accordance with the invention is the reflection from the optical elements in the aperture. Any back-reflection can be reduced by placing an anti-reflection (AR) coating on the surface of the lens).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the AR coating on the surface of the lens, as taught by Mamidipudi et al., in the present system in order to reduce any back-reflection.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870. The examiner can normally be reached M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAI M LEE/Examiner, Art Unit 2636